        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 1 of 38




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


BLACK VOTERS MATTER FUND,                            ]
TRANSFORMATIVE JUSTICE                               ]
COALITION, THE RAINBOW PUSH                          ]
COALITION and SOUTHWEST VOTER                        ]
EDUCATION PROJECT                                    ]
                                                     ]
                          Plaintiffs                 ]     Civil Action
                                                     ]     No. 20-cv-4869
V.                                                   ]
                                                     ]     FIRST AMENDED
                                                     ]     COMPLAINT
BRAD RAFFENSPERGER, Secretary                        ]
of State of Georgia in his official                  ]
capacity,                                            ]
                           Defendant                 ]


                       FIRST AMENDED COMPLAINT

Preliminary Statement – Nature of the Case

      Plaintiffs Black Voters Matters Fund, Transformative Justice Coalition, the

Rainbow Push Coalition, and Southwest Voter Registration Education Project, by

and through counsel, respectfully file this Complaint for Injunctive Relief to address

what has been repeatedly brought to the attention of the Secretary of State as the

wrongful cancellation of the registrations of almost 200,000 Georgia residents based

on the baseless claim that these voters had moved.

                                         1
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 2 of 38




      As stated more specifically below, the State of Georgia, in violation of the

clear strictures of the National Voter Registration Act (hereinafter “NVRA”) failed

to use a United States Postal Service (hereinafter “USPS”) licensee in

determining that a voter had filed a change of address form with the National Change

of Address registry. This error, as noted below, cost over 68,000 people their right

to vote. In addition, more than 130,000 other Georgians were also removed from the

voter rolls based on provably incorrect information. It is imperative that the State of

Georgia take steps to ensure that the voter rolls are accurate and citizens who

wrongly had their registrations cancelled are restored to the rolls so they may be

allowed to vote in the upcoming run-off elections.

      This complaint alleges violations of the NVRA and the United States

Constitution in several respects:

      (1) Failure to use a USPS licensee for National Change of Address

      (hereinafter “NCOA”) removals In Violation of the NVRA: 108,306

      Georgians had their voter registrations cancelled in 2019 based on information

      from the NCOA registry. In making such determination, the Secretary of

      State, however, failed to use a USPS NCOA licensee to confirm the NCOA

      registry entries, in violation of the NVRA. When a USPS full service NCOA

      licensee was used to check these same names, more than half of the 108,306

      Georgians removed from the rolls by this flawed process, or fully 68,930

                                          2
 Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 3 of 38




Georgia voters, were found not to have filed NCOA notices and with

added list hygiene analysis these people still have mailable addresses from

where they initially registered. These registrants were processed through

a second USPS full service NCOA licensee to further confirm that they

were not present on the NCOA database. They have, thus, been

wrongfully removed from the voter rolls.

(2) Challenging the Constitutionality of Georgia’s Use It Or Lose It Law,

As Applied: An additional 120,561 voters had their registrations cancelled

based on Georgia’s “use it or lose law,” which is presently subject to a

constitutional challenge in Fair Action Inc. v Raffensperger., 1:18-cv-5391

(SJ). Under the “use it or lose it,” law in effect when these people were

removed, the Secretary of State presumes people have moved if they have had

(a) no contact with any election official for three years, (b) failed to return a

confirmation postcard, and (c) then failed to vote in the next two federal

elections, justifying their purge from the rolls. According the experts in list

hygiene, however, fully 79,193 of the 120,561 voters whose registrations

were cancelled in 2019 continued to have a verified address to receive

mail at their original address of registration. Thus, Plaintiffs mount an “as

applied” constitutional challenge to Georgia’s “use it or lose it” law in light

of its factual irrationality of presuming infrequent voters have moved, in light

                                    3
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 4 of 38




      of the impact on the fundamental right to vote. A system which produces false

      indication of voters having moved in more than half the cases, is an irrational

      system;

      (3) Returned Mail: While NVRA does not allow voters to be removed from

      the voter rolls based on returned mail, according to the “Use it or Lose it”

      provisions of Georgia Law (OCGA 21-2-234), if the registrant’s mail is

      returned, the registrant is sent a confirmation notice. If the confirmation notice

      is not returned within 30 days, the registrant is placed on the inactive list and

      purged. An additional 84,376 voters had their registrations cancelled based on

      “returned mail,” designation. The evidence adduced from experts after

      subjecting the list to “advanced list hygiene,” however, shows that 51,785 of

      such purged voters still have mailable addresses at their original place of

      registration making it unlikely they ever moved. Again, this unreliable and

      irrational method produced a false indication of voters having moved more

      than half the time.

   Thus, based on the expert analysis of the 2019 data provided by the Secretary of

State as to how many Georgia citizens were cut from the voter rolls, Plaintiffs allege




                                          4
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 5 of 38




that 199,9081 wrongfully lost their right to vote based on an incorrect assumption

that they had changed their residence.

    Given the close margins of the presidential election and the upcoming run offs

in Georgia, Plaintiffs seek declaratory and injunctive relief to allow those persons

whose registrations were wrongfully cancelled to be placed on the voter rolls in time

to vote in the January 5, 2020 Senate runoff races. Alternatively, Plaintiffs seek the

appointment of a special master to review the work of the experts and the Secretary

of State’s list maintenance experts to determine which voters were wrongfully

removed from the voter rolls and to restore those who should be reinstated.

                                     PARTIES




1
  Plaintiffs do not list all the names in this complaint. The names of all of voters
Plaintiffs claim to have been wrongly removed from the voter rolls have been
downloaded to a website with the URL of http://webftp.whitehat.com (username
PalastFund, password piYvho3e). Plaintiffs are mindful that the results of this
analysis were completed shortly after the data was provided by the Secretary of State
in 2019 and acknowledge there are many registered voters who have died or moved
in the interim. Therefore, the file was reprocessed. The result in September 2020
showed only a minor reduction of those affected: 195,181. Plaintiffs believe the data
is reliable for purposes for the violations of the NVRA and the Constitution alleged
in this case. Further Plaintiffs are aware from reading the record in Fair Fight Action
Inc. v Raffensperger, that the Secretary of State admitted that 22,896 of 313,243,
were inappropriately placed on the list of registrants whose registrations were
cancelled for the reason of no contact (the “use it or lose it” category), and they were
restored to the voting rolls. As the names of these people were not identified in the
Fair Fight record, Plaintiffs assume that their names may be part of the list of
wrongly removed persons identified by the experts in this case.
                                          5
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 6 of 38




1.    Plaintiff Black Voters Matter Fund (hereinafter “BVMF”) is a non-partisan

civic organization whose goal is to increase power in communities of color.

Effective voting allows a community to determine its own destiny. BVMF seeks to

promote the rights specifically of communities of color to determine their own

destiny. Historically and currently, communities of color often face barriers to voting

that other communities do not, so BVMF focuses on the removal of those barriers to

voting. BVMF’s core programs are increasing voter registration and turnout,

advocating for policies to expand voting rights and access. BVMF has been very

concerned about the efforts made over the years by the State of Georgia to cancel

the registrations of Georgia’s citizens. Under the systems in place, if the Secretary

of State cancels the registration of voters based on a claim that they have moved,

when they did not, these voters do not find out of their removals from the voter rolls

until they attempt to vote. BVMF leaders became aware of the report issued by the

ACLU of Georgia, based on the work of the Palast Investigative Fund (hereinafter

“PIF”) which presented evidence that almost 200,000 citizens of Georgia had their

registrations cancelled for having moved when the evidence did not support this. As

a result of BVMF’s concern that these voters were wrongfully removed, they

diverted resources from their other core programs—such as voter education, voter

registration and support for eliminating barriers to voting—in order to have their

501(c)(3) entity (BVM Capacity Building Fund) send 98,000 postcards to those

                                          6
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 7 of 38




people on the list provided by the PIF as not having moved, advising them that their

registrations had been cancelled and of their rights to re-register. The cost of this

was $44,206.00. Had the Secretary of State followed the law and used a licensee of

the United States Post Office, BVMF would not have had to divert scarce resources

away from the organization’s core programs in an effort to ensure persons wrongly

removed from the voter rolls would have a chance to vote.

2.    The Transformative Justice Coalition, (hereinafter “TJC”) is a non-partisan

501(c)(3) organization which seeks to be a catalyst for transformative institutional

changes to bring about justice and equality in the United States and abroad. One of

TJC’s programs is called the Democracy and Voting Rights Project. Through this

project TJC has been involved in voter education as well promoting voting rights

through informing the public about threats to democracy in the United States, how

to protect their voting rights and steps to take to ensure their ability to cast a ballot

and have it counted. TJC has been working toward advancing electoral reforms

including seeking the restoration of voting rights for ex-felons. Leaders of TJC have

been working in Georgia for a number of years doing this work and continue to work

in Georgia. TJC leaders became aware of the ACLU of Georgia’s report on the data

of the experts working with the PIF regarding the cancellations of registrations of

almost 200,000 people. TJC is aware that one of the sources of the removals was the

Secretary of State’s use of a NCOA list which was not provided by a licensee of the

                                           7
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 8 of 38




USPS. TJC has, therefore, had to divert resources from some of its campaigns to try

to find those wrongfully removed from the voter rolls to try to get them re-registered.

TJC would not have had to do this had the Secretary of State used a licensee of the

USPS and/or agreed to meet with the experts of the PIF.

3.    The Rainbow PUSH Coalition (RPC) is a multi-racial, multi-issue,

progressive, international membership organization fighting for social change. The

RPC was formed in December 1996 by Reverend Jesse L. Jackson, Sr. through the

merger of two organizations he founded earlier: People United to Serve Humanity

(PUSH, 1971) and the Rainbow Coalition (1984). RPC’s mission is to protect,

defend, and gain civil rights by leveling the economic and educational playing fields,

and to promote peace and justice around the world. For the past 20 years the

Peachtree Street Project has been the Southeastern Regional initiative of the

Citizenship Education Fund (CEF) which is the programmatic arm of RPC. The

mission of CEF is to educate voters and promote full participation in the electoral process

the organization also seeks to empower citizenry through the effective use of public policy

advocacy. Pursuant to such, the Peachtree Street Project has invested heavily in voter

registration, voter education, voter mobilization and civic engagement. During the 2018

and 2020 election cycles, the Peachtree Street Project traveled to all 159 counties in the

state of Georgia to register voters. Additionally, during their annual "Creating

Opportunity Conference" they have hosted panels including the nation's leading experts

                                            8
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 9 of 38




on voting rights. Finally, the Peachtree Street Project of RPC has worked heavily on

media messaging and saturation intended to ensure that the maximum number of

Georgians are educated on electoral issues. The actions of the Georgia Secretary of State

in cancelling the registrations of voters and disenfranchising hundreds of thousands of

voters have caused injury to this organization by effectively nullifying decades of work in

voter engagement and mobilization requiring a diversion of resources to ensuring

registrants can remain on the voter rolls.

4.     Plaintiff Southwest Voter Registration Project (SVREP) is an organization

with a long history in assisting voters in education and registration. Since it opened

its doors in 1974, SVREP has registered 2.7 million Latinos, trained 150,000 Latino

leaders and won 210 voting rights lawsuits. The late Congressman John Lewis

provided technical assistance on how to register to vote communities of color. In

2014, SVREP organized and established seven Voter Registration Steering

Committees to expand the Latino electorate in Fulton, Gwinnett, Dekalb, and Cobb.

State Assembly member Brenda Lopez Romero at the time served as one of one

of leaders for one of the steering committees. She was not an elected official at the

time. Moreover, SVREP has trained several leaders during the Latino Academy

sessions including several leaders from Georgia at the Florida training session. One

of these leaders we trained is GALEO's president Jerry Gonzalez. SVREP                   is

currently mobilizing the Georgia Latino vote for the January 5th runoff. Because

                                             9
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 10 of 38




SVREP heard about the ACLU report and has attempted, since the general election,

to the attempt to restore voters who were erroneously determined to have moved to

the voter rolls. SVREP therefore has diverted resources to also contacting Georgia

voters with phone numbers that were purged from the voter rolls with live

phone calls and text messages. Until the December 7 registration cut off the

diversion of resources to contacting these voter included adding to the team of

twenty-five (25) Latino leaders to phone banking the universe of voters we contacted

during the general election to now contact the list of voters we found were wrongly

purged based on the assumption that they had moved. SVREP asked these Latino

voters to register their families online for the runoff election by the deadline. We

were also asking them to double check if they are registered to vote and to re-register

to vote if not registered. The phone bank and email messages were sent starting

November 5th, will continue up to the end of January 5th. SVREP, 501c3, contacted

52,000 Georgia Latino voters for the general elections for online voter registration

and GOTV. SVREP provided 1,900 meals with our "Feed the Polls" initiative on

Election Day to keep voters in line.

5.     Defendant Brad Raffensperger is the Secretary of State Georgia. He was

elected in 2018 and presided over the registration cancellations at issue in this case.

He is sued in his official capacity as Secretary of State.




                                          10
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 11 of 38




                              JURISDICTION AND VENUE


6.     This case arises under the National Voter Registration Act 52 U.S. C. §20501

et. seq. This Act grants Plaintiffs a private right of action to enforce its provisions

under 52 U.S.C. §20510(b).

7.    The Court has subject matter jurisdiction therefore under 28 U.S.C. §1331 and

28 U.S.C. §1343(a).

8.     This case also arises under 42 U.S.C. §1983 as the NVRA may be enforced

under the laws of the United States under 42 USC §1983. Plaintiffs also allege

violations of their rights under the Fourteenth Amendment to the United States

Constitution.

9.    Venue is proper in this District pursuant to 28 U.S.C. §1391 as the actions

complained of occurred in this District.

                          FACTUAL ALLEGATIONS

Background Allegations -This is Not the First Time Hundreds of Thousands of
  Georgians Who Did Not Move had Their Registrations Cancelled.

10.   In 1993, the United States Congress passed the National Voter Registration

Act. 52 U.S.C. § 20501. (NVRA).

11.   This Act was passed based on the following Congressional findings:

             (1) the right of citizens of the United States to vote is a fundamental
                 right;
             (2) it is the duty of the Federal, State, and local governments to
                 promote the exercise of that right; and
                                           11
         Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 12 of 38




               (3) discriminatory and unfair registration laws and procedures can have
                   a direct and damaging effect on voter participation in elections for
                   Federal office and disproportionately harm voter participation by
                   various groups, including racial minorities.

12.      The purposes of the NVRA act are consistent with these findings and are:

                   (1) to establish procedures that will increase the number of eligible
                       citizens who register to vote in elections for Federal office;
                   (2) to make it possible for Federal, State, and local governments to
                       implement this Act in a manner that enhances the participation
                       of eligible citizens as voters in elections for Federal office;
                   (3) to protect the integrity of the electoral process; and
                   (4) to ensure that accurate and current voter registration rolls are
                       maintained.

      13. Based on the above Congressional findings and stated the purposes of the

         NVRA states are required to eliminate barriers to citizens exercising their

         fundamental right to vote. The NVRA puts affirmative duties on state and

         local governments to increase the number of eligible voters.

      14. Although one purpose of the law is to maintain current and accurate voter

         registration rolls, the requirements and duties to increase participation and

         remove barriers have in some cases been subordinated to states’ desire to

         purge their voter rolls of groups or individuals whom those in power do not

         want to see exercise the franchise.

15.      Rather   than   promoting    voter     registration   and   eliminating   unfair

discriminatory practices, many States and local governments have embraced voter



                                           12
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 13 of 38




roll purging, and allowed voter roll maintenance to eclipse and undermine the

ameliorative findings and purposes of the NVRA.

16.   In the process, many states, including Georgia, under the direction of the prior

and current Secretaries of State, do not ensure that the voter registration rolls are

current or accurate. In fact, they have cancelled the registrations of people who do

not change their residences when such cancellations are prohibited by the NVRA

and presumably by Georgia law. This results in the unlawful disenfranchisement of

properly registered voters, and thus is a violation of their fundamental rights under

the United States Constitution.

17.   While list maintenance procedures are not improper per se, Congress

determined that in order to ensure that any list maintenance activities are

implemented in a non-discriminatory manner consistent with the purposes and

findings of the NVRA, the process of maintenance must be transparent to the public.

Specifically, 52 U.S. C. §20507 (i) requires:

              (1) Each State shall maintain for at least two years and shall make
                  available for public inspection and, where available,
                  photocopying at a reasonable cost, all records concerning the
                  implementation of programs and activities conducted for the
                  purpose of ensuring the accuracy and currency of official lists of
                  eligible voters, except to the extent that such records relate to a
                  declination to register to vote or to the identity of a voter
                  registration agency through which any particular voter is
                  registered.



                                         13
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 14 of 38




               (2) The records maintained pursuant to paragraph (1) shall include
                   lists of the names and addresses of all persons to whom notices
                   described in subsection (d)(2) are sent, and information
                   concerning whether or not each such person has responded to the
                   notice as of the date that inspection of the records is made.

18.   This case arises out of work by experts working with the Palast Investigative

Fund (hereafter PIF or Palast Investigative Fund), who sought to verify whether the

programs used for list maintenance by the Secretary of State accomplished the ends

of ensuring that all eligible Georgia citizens can vote, and that the voter rolls are

current and accurate.

19.   Plaintiffs are aware of previous litigation commenced in 2018 by Greg Palast,

and Helen Butler v. Kemp/Raffensperger, (Civil Action 1:18-CV-04809-ELR) based

on the failure of the Secretary of State to provide the plaintiffs therein with the list

of people who appeared on the Interstate Voter Crosscheck list.

20.    The Court in that case ruled preliminarily that such lists should have been

turned over as part of the public disclosure provisions of the NVRA.

21.   The previous case arose out of an NVRA request for documents from 2016

and 2017.

22.   The response included the 2016 and 2017 registration cancellation lists, and

the 2016 and 2017 lists of those voters changed from active to inactive.




                                          14
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 15 of 38




23.   The lists of voters whose registrations were cancelled or whose status was

changed to inactive was provided. The lists stated the reason for either the

cancellation or inactivation. Results of this analysis are depicted in the chart below:




24.    According to these results over a half a million Georgians had their registrations

automatically cancelled due to inactivity for two election cycles.

25.   Under this process, denoted in O.C.G.A. §§ 21-2-234 and 21-2-235, before the

later 2019 amendments, voters who had not voted or made contact with any election’s

offices in the state of Georgia over a period of three years are mailed a notice at the

address corresponding to their voter registration information, asking them to confirm

within 30 days whether they still live at that address. If elections officials receive no

response at the expiration of 30 days, the voter is moved to an “inactive list.” If they

                                          15
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 16 of 38




failed to make contact with elections officials—either by voting in any election or any

other form of contact—over another two general elections, their voter registration was

cancelled. In 2017, Georgia automatically cancelled the registrations of 534,517 voters

following this process, a number equivalent 1 in 12 Georgia registrants.

26.   The confirmation process described above is based on NVRA’s allowance for

such registration cancellation, however, a voter cannot be removed solely on the basis

of not voting. 52 U.S.C. § 20507(b)(2)

27.    Thus, no contact, failure to return the confirmation postcard and not voting in the

next two general elections act as “proxies” for the state presuming a registrant had

moved.

28.   To test whether there was truth to this proxy hypothesis, the PIF, which had been

the original requestor of the data, decided to determine whether those 534,517

individuals cancelled in 2017 for missing two general elections were indeed no longer

living at the address that existed on their original registration.

29.   The PIF hired well known experts to subject the lists of people alleged to have

moved, to a process known in the industry as “list hygiene” using companies whose job

it is to verify addresses for commercial enterprises who need to ensure they are sending

information to the correct addresses of their customers. The team included: (1) John

Lenser, CEO of American Fifth Act, then of CohereOne and a mailing address hygiene

consultant; and (2) Mark Swedlund, founder of Swedlund Associates, a direct marketing

                                             16
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 17 of 38




and mailing consultant. They, in turn, utilized the data analysis and address formatting

services of CompuTech Direct, Inc. and the NCOA and advanced address correction

services of Merkle, Inc., one of 18 USPS full service NCOA licensees.

30.   The experts received a file of 555,702 voter registration records, which comprised

the relevant portions of both the 2016 and 2017 cancelled voter lists originating from the

State of Georgia. These records excluded voters cancelled for being deceased, for being

convicted felons, those adjudged mentally incompetent, and other standard conditions

that disqualify voters.

31.   The experts then read and corrected address fields, parsing them into street

address, city, state, and zip code, as the State of Georgia had not provided them in a

usable standard address format.

32.   From that process, 458,556 were further processed through postal “hygiene”

routines including address standardization, zip code correction, NCOA and Proprietary

Change of Address (hereinafter “PCOA”) databases. Out of these processes, the service

delivered output that included an assessment of mail deliverability and verification of a

named individual at an address.

33.   The process outlined above is considered by professional data analysts to be the

standard of reasonable proof for determining whether an individual does in fact reside at

a particular address.



                                           17
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 18 of 38




34.   The analysis of the data performed by the experts on the cancellation list showed

at least 340,1342 Georgians of the 555,702 Georgians whose registrations were cancelled

(or 61%) still lived at the address where they lived when they registered to vote. In other

words, 61% of voters cancelled for supposedly moving are more likely than not still

living precisely where they lived before the inactive-to-cancel process was started

against them.




35.   Because the results of the expert analysis were not complete until early October

2018 shortly before registration for the 2018 November elections, the Palast

Investigative Fund held a press conference to publicize the facts found. Mr. Palast also

put the list of those purged on his website and encouraged people to check their

registrations and re-register if they were on the list. The website received more than



2
 Plaintiffs say “at least” 340,134 because, due to data formatting problems, only 458,556
of the original 555,702 records could be sent through the verification process. The
inclusion of the excluded 96,000 records could only have increased the numbers of
voters erroneously cancelled from Georgia’s rolls, likely increasing the percentage of
the 555,702 people whose registrations were cancelled and who have not moved.
                                            18
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 19 of 38




100,000 visits. It is not known how many people found they were no longer registered

and re-registered.

Analysis of 2019 Cancellations-Again Over 60% of Georgians Who Had their
Registrations Cancelled Had Likely Not Moved

36.   In light of the above findings, the PIF asked for the data for the cancellations done

in 2018 and 2019. In addition, the data was downloaded from the website of the

Secretary of State where it is publicly available. Similar processing was performed. As

will be seen below, the results showed an even higher percentage of voters having their

registrations cancelled than in 2016 and 2017.

37.    The Palast Investigative Fund again retained the same experts as in 2018, John

Lenser and Mark Swedlund.

38.   The team again utilized the data analysis and address formatting services of

CompuTech Direct, Inc. and the NCOA and advanced address correction services

(PCOA) of Merkle, Inc., one of 18 USPS full service NCOA licensees. A second USPS

full service NCOA licensee, InfoUSA Group, was used to confirm a portion of the results

of Merkle, Inc. regarding those registrants identified as being removed by reason of

filing an NCOA notice.

39.   The record of 2019 cancellations showed that 313,243 citizens of Georgia had

been removed from the voter rolls, based on a claim that they had changed their

residency.


                                            19
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 20 of 38




40.    The list of removed voters are identified by the reason for the removal of each

voter as follows: NCOA, Returned Mail, No Vote/No Contact for two election cycles.

41.   Despite the reason for the removal, all registrants at issue were removed based on

the claim that they had moved from their residence.

42.    Specifically, 108,306 registrations of prior registrants were cancelled allegedly

for being on the NCOA data file.

43.    An additional 84,376 registrations of prior registrants were cancelled based on

alleged returned mail.

44.   Another 120,561 registrations of prior registrants were cancelled based on No

Vote/No Contact for 2 elections cycles.

45.    After processing through Merkle Inc., a USPS full-service licensee of NCOA

address changes, (with 48 months of change filings), the list of 108,306 identified by

Defendant as having their registrations cancelled by reason of their names being on the

NCOA lists, and using other forms of list hygiene, the experts found 68,930 citizens had

mailable addresses where their registration records said they lived. Due to this rather

surprising result, the file of 68,930 registrations was sent by Mr. Lenser to a second

USPS full-service licensee, InfoUSA, for NCOA processing. InfoUSA confirmed the

accuracy of Merkle’s processing, finding only 118 additional NCOA move records in

the file. This small number of additional move records probably resulted from the



                                           20
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 21 of 38




elapsed time between the two times the list was processed. Therefore, substantially

68,812 voters were wrongly removed from the voter rolls.

46.    After subjecting the list of 84,376 identified as returned mail to the list hygiene

process at Merkle the experts found 51,785 persons had mailable addresses where their

registration records said they had lived. Therefore, another 51,785 voters were wrongly

removed from the voter rolls.

47.   After subjecting the list of 120,561 identified as having No Vote/No Contact for

2 election cycles to the list hygiene process at Merkle, the experts found that 79,193 had

mailable addresses where their registration records said they had lived. Therefore,

another 79,193 voters were wrongly removed from the voter rolls.

48.    Based on the above analysis, in total 199,908 Georgians had their registrations

cancelled for allegedly moving when, according to experts in the field, in all likelihood

they had not.

49.    This analysis shows a 63.8% error rate in the 313,2433 list of people whose

registrations had been cancelled by Georgia for having moved.


3
  The NVRA does not allow a state to remove a voter who has moved within the
registrar’s jurisdiction, but rather the registrar should make the change of address in their
records and notify the voter of the change. See 52 USC § 20507 (c) (1) (B) (i). The
numbers of registrants referred to in this complaint does not include those purged after
moving within their county as those persons registrations are to be updated by the
registrars. Plaintiffs state the number of people in that category are 8,404. Georgia
election law mirrors the NVRA in this respect. The names of these people are part of
the lists downloadable at _______________.

                                             21
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 22 of 38




Notice to the Secretary of State of the violations of the NVRA

50.   After finding these errors, the Palast Investigative Fund provided a report on the

findings to the ACLU of Georgia.

51.   On September 1, 2020 the ACLU of Georgia publicly issued the PIF report called

“Georgia Voter Roll Purge Errors.”

52.   The report contained the information alleged above with respect to claiming errors

in the Defendant’s voter rolls resulted in wrongful cancellation of their voter

registrations based on the wrongful determination that these voters had moved.

53.    The Secretary of State’s office was asked about the report by the press. Rather

than acknowledging these errors, the Deputy Secretary of State Jordan Fuchs was quoted

in the Atlanta Journal Constitution in a very hostile manner, questioning Palast’s

motivation for doing this report. He called Mr. Palast a known “shill for Stacey Abrams”

and questioned why the ACLU of Georgia would hire him.

54.   Mr. Palast is an independent investigative journalist, and was not hired by or

acting as a shill for anyone. He was not paid by the ACLU of Georgia. The experts

working with Mr. Palast reached their conclusions independently. Their findings were

reviewed and adopted by the ACLU of Georgia.

55.   Thereafter, the Secretary of State demanded that the ACLU of Georgia “turn over

the list” of names who were claimed to have been wrongfully purged.



                                          22
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 23 of 38




56.    It was not possible to simply turn over the list with appended NCOA indicators

or a portion of the list based on NCOA indicators since under the terms of the agreement

Palast and American Fifth Act had with the USPS licensee stated that the purpose of

processing the files through the NCOA licensee was to conduct a mailing. Further, even

if the list was turned over to the Defendant without a review of the evidence to support

the list, it would not be clear how the PIF hired experts came to their conclusions.

57.   Thus, in order to provide the results of the PIF expert analysis to the Defendant,

Mr. Palast offered to have the PIF experts meet with the State’s list maintenance experts

to show how the list was determined to see if they could come to agreement that people

Defendant claimed had moved had not moved. It was hoped that these voters could be

restored to the active voting rolls in a manner similar to the 22,896 voters the Defendant

had already returned to the voter rolls.

58.   There was no response to Mr. Palast’s offer.

59.   On September 22, 2020 undersigned counsel sent a letter to Defendant. In that

letter counsel informed Defendant that Mr. Palast extended an invitation to have the

experts who had been working with the PIF, to sit down with the Secretary of States’

expert(s) to review the evidence to determine the source of the discrepancies between

both groups.

60.   In this September 22, 2020 letter, undersigned counsel stated:

            On September 1, 2020 the ACLU of Georgia released the Palast
      Investigative Fund’s report entitled Georgia Voter Roll Purge Errors that
                                           23
Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 24 of 38




concluded the State in 2019 had likely removed the voter registrations of nearly
200,000 Georgia citizens on the grounds that they had moved from the address on
their voter registration application.

      However, according to the US Postal Service and its licensee Merkle Inc.
and the nation's leading experts in address verification — known as Advanced
Address List Hygiene— these voters did not move.

       When the report was released, Mr. Palast and ACLU Georgia Executive
Director Andrea Young publicly and repeatedly offered to have the Palast Fund’s
experts sit down with the Secretary of State’s USPS licensee to review the findings
to determine the source of the errors on Georgia’s list.
       By this letter I am formally extending Mr. Palast’s invitation to have the
expert team which has been working with the Palast Investigative Fund to sit down
with the USPS licensee which your office claims you used to develop the list of
removed voters. In addition, the other Address List Hygiene experts are also more
than happy to meet with the Secretary of State’s Address List Hygiene experts.

       As you know because section 8 (c ) (A) of the National Voter Registration
Act, Section requires all states which use the National Change of Address registry,
to obtain the information from a USPS licensee, one of a small group of designated
specialists, if Georgia did use a licensee there should be no reason why you would
not want to work with us to address this issue of potentially 200,000 people being
denied the right to vote in the upcoming election. Further pursuant to the public
disclosure provisions of the NVRA I am requesting on behalf of my client the
name of the qualified USPS licensee used to develop the list of persons whose
registrations have been cancelled.

        As you know, this office on behalf of Mr. Palast did previously file
litigation seeking information regarding voter roll purges in 2017. Honorable
Eleanor Ross ruled as to the broad scope of the NVRA and the disclosures which
must be made. Further because the NVRA requires state officials like yourself to
ensure the voter rolls are accurate, I believe it would violate the NVRA if your
office does not want to hear from experts who challenge a good number of the
people whose registrations were cancelled. It is incumbent on your office to
address the errors set forth in the Palast Investigative Fund report issued by the
ACLU.



                                     24
          Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 25 of 38




               I hope to hear from you as soon as possible so we can find out what has
         caused such vastly different determinations, and to get the wrongly purged
         persons back on the rolls.


61.      The Defendant did not respond to this letter in any fashion, nor did anyone from

the Secretary of State’s office respond to this invitation to meet, even though the letter

reminded the Defendant of the prior litigation.

62.       Thereafter it was reported in the media that the Secretary of State used a company

Total Data Technologies as for determining which registrants were to be cancelled based

on NCOA information. Total Data Technologies was also identified by the Secretary of

State as the service used in Fair Fight Action Inc. v Raffensperger.4

63.       As noted, the NVRA as well as Georgia law requires that if the NCOA is going

to be a basis for a state determining that voters have changed their residence, the state

must use a USPS licensee.

64.      Total Data Technologies is not a USPS limited or full service NCOA licensee.



4
    See Fair Fight Action Inc. v Raffensperger 1:18-cv-5391 [dkt 473, p. 16 footnote 9.]
    Where it is stated: “The evidence in this case proves painfully the irony of Defendants
    questioning reliance on a nationally recognized data vendor. From Defendants’ internal
    documents and invoices, it appears that the Secretary of State relies for its entire NCOA
    matching process to assemble the State’s Purge List on the work of a one-person
    “business” called Total Data Technologies, Inc., located at a residential home in Omaha,
    Nebraska. (See ECF No. 293 at 6 (noting that the same person is president, secretary,
    treasurer, and director of Total Data Technologies, Inc.); Ex. 8 (STATE-
    DEFENDANTS-00287072 (listing the address of Total Data Technologies, Inc. as
    11802 Washington Plaza, Omaha, NE)); Ex. 9 (Zillow print-out for the same address
    showing residential home).
                                               25
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 26 of 38




65.   On October 19, 2020 counsel for the PIF again wrote to the Defendant stressing

the urgency of the experts meeting to review the list, and again have their experts

determine the veracity of the PIF’s work. The PIF also offered to pay for a USPS licensee

to evaluate the data.

66.    The letter stated in part:

              We are writing to demand that you obtain and review the evidence that your
       office has wrongly removed no less than 198,351 voters from the registration
       rolls. As you have acknowledged, the American Civil Liberties Union of Georgia
       released a report, referenced here, by the Palast Investigative Fund. This report
       provides detailed evidence by the nation’s top experts in address verification,
       including the official licensee of the US Postal Service, which took issue with
       your removal of these 198,351 voters moved, justifying canceling their
       registrations.

67.    The letter continued:

              On behalf of Mr. Palast, I am asking, in fact, demanding, that you review
       the list provided by the experts of the wrongly purged and the evidence. To this
       end, Mr. Palast is offering to assist, and even cover the cost of, obtaining the
       correct list of voters who have moved and those who have not. This can be done
       in two days without violating the Palast Investigative Fund’s contract with the
       Post Office nor violating privacy of individuals. For example, The Secretary of
       State’s records indicate that 108,306 voters were purged because they were
       allegedly identified by the Postal Service’s National Change of Address (NCOA)
       registry. In fact, the official US Postal Service licensee, Merkle Inc., has
       identified only 27,898 of those voters as having moved.

68.    The letter further pointed out:

             It appears your errors occurred because you did not hire a Postal Service
       licensee as required by law. To wit: The National Voter Registration Act 52 USC
       20507 (c) states under the heading, “Voter Removal Programs,”
             (1) A State may meet the requirement of subsection (a)(4) by establishing
             a program under which—

                                           26
Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 27 of 38




     (A) change-of-address information supplied by the Postal Service through
     its licensees is used to identify registrants whose addresses may have
     changed...

      Mr. Palast is prepared to help you correct the errors immediately in time for
legitimate voters to be returned to rolls for this election.

Here is the rapid, safe procedure we propose:

     1.     The Palast Fund will pay for the leading Postal Service Licensee,
     Merkle Inc., to provide the licensed National Change of Address registry to
     compare to the list marked "NCOA" by the Secretary of State. We are
     informed the Secretary of State used a marketing company called Total
     Data Technologies of Nebraska. (TDT, apparently, is not a Postal Service
     licensee—though a licensee is required by the National Voter Registration
     Act in order to purges voters who did not report their move.)
     The Secretary of State will have to sign the USPS' license agreement—and
     follow its requirements and restrictions. One requirement is that the
     Secretary of State use the list for mailing. We suggest you use the mailing
     to notify voters that they have had their rights restored. I would note that
     the Palast Fund’s list was used by Black Voters Matter to inform 98,000
     voters you have cancelled their registrations.

     2.    Mr. Palast will authorize the address list hygiene experts, led by John
     Lenser, to meet immediately --safely, via Zoom-- with TDT or anyone the
     Secretary of State designates to go over the lists and determine the source
     of error in the state’s un-licensed list—and help the state make any
     corrections. We will also pay for additional assistance by address hygiene
     experts at Computec Inc. to help with any related technical matters.

     3.    There is no need to make the meeting of experts a closed session. If
     the Secretary of State wishes, the public can be invited to watch the Zoom
     meeting live. We encourage such open government.

     4.    This could all be done swiftly, within 48 hours if the participants can
     coordinate time.

     5.    A legitimate concern has been expressed by Black Voters Matter
     Fund that rather than this offer resulting in a sincere review of the veracity

                                    27
      Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 28 of 38




            of the purge list for the purpose of returning wrongly dis-enfranchised
            voters to the rolls, that it will end up as a "PR stunt." The concern is that
            the Secretary’s functionaries will simply pour over names, to try to find
            voters now dead or who moved, to attempt to dismiss our expert’s findings
            and refuse to consider the plight of voters who have been wrongly placed
            your lists.

            In this regard, it should be noted that our experts used the address status of
      voters in October 2019, to match the Sec. of State’s time frame. It’s now been a
      year, so doubtless, thousands of the over 198,000 identified as wrongly purged
      have, in these 12 months, moved or died. That does not discredit the findings that
      the overwhelming majority of this group were wrongfully removed from the
      voter rolls. I want to also inform you that this group is only those who have not
      moved at all, and does not include people who moved within their own county,
      who I believe should not have been removed.

69.   The letter further stated:

            This proposed method above will allow an update to data current with the
      Post Office and other sources.

             There is no harm returning names to the rolls, even if some are now
      departed: there is zero evidence of impersonation voter fraud in Georgia. On the
      other hand, there is heartbreaking evidence of the damage caused to voters like
      King’s cousin Christine Jordan who were wrongly purged. Their vote should be
      restored.

             I know that neither the ACLU, the Palast Investigative Fund nor the experts
      can determine the sincerity of the Secretary of State’s desire to review the list.
      Nevertheless, this offer will put the list in the state's hands to offer the State the
      chance to rectify this wrong. Mr. Palast cannot know in advance if the State will
      act in good faith to do this, however he is prepared to help the State obtain and
      analyze the list rapidly.

              As you know, the NVRA is clear. Your office must maintain “accurate”
      voter rolls. You are not free to make voter rolls inaccurate by purging voters based
      on wrong information and inaccurate methods. Now that you know of the errors
      it is incumbent on you to take the necessary steps to make the rolls accurate.


                                            28
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 29 of 38




70.    The letter concluded: “Mr. Palast and I are prepared to work with your office to

restore the accuracy of Georgia’s voter rolls.”

71.     Neither the Secretary of State nor anyone associated with his office responded to

this letter.

72.    Mr. Palast in the meantime publicized the existence of this list and created a place

on his website (gregpalast.com/SaveMyVote2020.org) that invited Georgia residents to

check if their registrations had been purged and instructed them how to re-register.

73.    It is not known how many of the people on the lists checked their registrations and

re-registered.

74.     With the concurrence of Mr. Palast, on behalf of the Black Voters Matter Fund,

American Fifth Act mailed 95,656 first class mail pieces to approximately half of the

citizens who appeared on the cancellation list but who the experts determined had not

moved.


The Prior Attempt in Fair Fight Action Inc. to Prevent the Removal of the 120,000
Registrants in the Use it Or Lose it Category, Suffered, inter alia, from Deficits
Which Plaintiffs’ Evidence Addresses


75.    In December of 2019 the Plaintiffs in Fair Fight Action Inc. v Raffensperger

moved for an injunction to prevent the Secretary of State from automatically removing

the 120,000 voters who the State claimed were subject to removal under the prior

provisions of “Use it or Lose it”.

                                            29
          Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 30 of 38




76.       That is, in light of the fact that the State had passed legislation to increase the time

of no contact from 3 to 5 years, Plaintiffs sought to prevent the 120,000 from having

their registrations cancelled as they had only had no contact for 3 years.

77.       The Plaintiffs asked the court to give those provisions of the new law retroactive

effect.

78.       The Court declined to interpret State law on Eleventh Amendment grounds. [18-

cv-5391 dkt# 188 opinion p. 17].

79.       Although the Plaintiffs therein claimed that to cancel these voters based on the no

contact claim would in effect disenfranchise them, the Secretary of State stated that it

was easier to restore persons to the active voting rolls than to stop the program that was

set to cancel the registrations. Indeed, it was stated that these registrations could be

restored within 24 to 48 hours. See Fair Fight Action Inc. v Raffensperger, [18-cv-5391

dkt 188 opinion p. 7 ].

80.       The Court noted the limited factual record to support the Plaintiffs request for

injunctive relief. [18-cv-5391 dkt # 188 p. 27].

81.       The evidence presented in the above as to the no contact group applies only to the

persons whose registrations were cancelled after 3 years of no contact, and who failed

to return a confirmation post card and then did not vote in the next two general elections.

82.       Without addressing whether a non-descript mailer provides any or sufficient

notice that a registrant could be or is about to be removed from the rolls, the evidence

                                                 30
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 31 of 38




herein shows that almost 200,000 Georgian citizens had their registrations cancelled for

having moved when all the evidence is to the contrary.


                                        COUNT I

          VIOLATION OF NVRA FOR FAILURE TO USE A USPS LICENSEE
           TO EVALUATE NCOA LISTS AND REMOVING REGISTRANTS
           FROM THE VOTER ROLLS FOR MOVING WHEN THEY HAVE
                              NOT MOVED


83.    Plaintiffs repeat and re-allege each of the allegations contained in this complaint

as if fully stated herein.

84.    52 USC §20507 (c ) provides: (1) A State may meet the requirement of subsection

(a)(4)(that is, a general program to remove ineligible voters) by establishing a program

under which—(A) change-of-address information supplied by the Postal Service

through its licensees is used to identify registrants whose addresses may have changed;

85.    Due to the Defendant’s failure to follow the NVRA requirement to use a USPS

licensee to identify persons who filed NCOA notice and have changed their residences,

the Defendant has wrongfully cancelled the registrations of 68,930 Georgians of the

108,306 of those removed based on allegedly filing an NCOA change of address, as their

names were not on the lists of the USPS NCOA licensees list.

86.    Further, the list hygiene experts who also subjected the “use it or lose it” and

returned mail lists of voters to advanced list hygiene, determined that 51,785 of the

                                            31
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 32 of 38




84,376 registrants who were identified as having returned mail had mailable addresses

at their address of registration and 79,193 of 120,561 identified under “use it or lose it”

also still had mailable addresses at their address of registration.

87.    The National Voter Registration Act provides for a private right of action 90 days

after the chief election officer receives notice of a possible violation. (52 U.S.C.S. §

20510(b)(1))

88.    Defendant was put on notice of the violation of the NVRA on September 1, 2020

through the issuance of the report of Greg Palast and the Palast Investigative Fund issued

by the ACLU of Georgia. Counsel for the PIF sent two letters to the Secretary of State

asking to resolve these same errors which were not responded to. This case is being filed

as the 90-day notice expired.

89.    Pursuant to 52 U.S.C. § 20510 (b)(2) and 42 USC §1983 Plaintiffs bring this

action to seek all declaratory and injunctive relief to ensure the individuals wrongfully

removed from the voter rolls are restored to the voting rolls in time to vote in the January

5, 2021 run-off.

                             COUNT II
          VIOLATION OF NVRA’S REQUIREMENT TO HAVE ACCURATE
                       AND CURRENT VOTER LISTS


90.    Plaintiffs repeat and re-allege each of the allegations contained in this complaint

as if fully stated herein.


                                             32
        Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 33 of 38




91.    52 USCS § 20501 (4) states one of the purposes of the NVRA is to ensure that

accurate and current voter registration rolls are maintained.

92.    Based on the work of the experts who have evaluated the lists of cancelled

registrations, it was determined that 199,908 still have mailable addresses at their

address of registration so they have not likely moved.

93.    The effect of the removal of so many registrants based on having moved when the

evidence is to the contrary is to make the voter registration rolls less current and less

accurate in violation of one of the main purposes of the NVRA.

94.    Further the Defendant, despite being given ongoing notice of errors in the list,

failed to take any steps to make the voter rolls accurate and current.

95.    Plaintiffs are bringing this action after the 90- day notice period expired.

96.    Pursuant to 52 U.S.C. § 20510 (b)(2) Plaintiffs bring this action to seek all

declaratory and injunctive relief to ensure the individuals wrongfully removed from the

voter rolls are restored to the voting rolls in time to vote in the January 5, 2021 run-off.

                                           COUNT III

           THE IMPLEMENTATION OF GEORGIA’ S USE IT OR LOSE IT
             VIOLATES THE FOURTEENTH AMENDMENT TO THE
                            CONSTITUTION

97.    Plaintiffs repeat and re-allege each of the allegations contained in this complaint

as if fully stated herein.



                                             33
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 34 of 38




98.    As noted under the “use it or lose it” process, set forth in O.C.G.A. §§ 21-2-234

and 21-2-235, before the later 2019 amendments, voters who had not voted or made

contact with any election’s offices in the state of Georgia over a period of three years

are mailed a notice at the address corresponding to their voter registration information,

asking them to confirm within 30 days whether they still live at that address. If elections

officials receive no response at the expiration of 30 days, the voter is moved to an

“inactive list.” If they failed to make contact with elections officials—either by voting

in any election or any other form of contact—over another two general elections, their

voter registration was cancelled. Such registrants were not given notice of their removal

at the time of removal, and possibly only discovered it when they went to vote in a

subsequent election.

99.    The Georgia law is patterned after the NVRA which allows states to engage in a

general program of removal of persons ineligible to vote, but this program is limited to

removal of persons who are ineligible by reason of death or change of residence. See 52

USCS § 20507 (a)(4) (A) and (b).

100.   This process of using a combination of no contact, no response to a postcard and

no vote in the next two general elections was designed to be a proxy for the presumption

that a registrant had changed their residence.




                                            34
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 35 of 38




101.   Through the expert analysis of the lists of citizens removed from Georgia’s voting

rolls under the “use it or lose it” process, show that over 60% of the time these Georgia

citizens have not moved from the address on file with the Secretary of State.

102.   Based on the foregoing Georgia’s “use it or lose it” law, as applied, violates the

Equal Protection clause of the Fourteenth Amendment to the United States Constitution

by creating distinctions in the law which are wrong more the half the time

disenfranchising, infrequent voters.

103. The Plaintiffs in Fair Fight Action Inc v Raffensperger have challenged these

same laws under the First Amendment as they penalize registrants for exercising their

right not to vote.

104. Plaintiffs herein allege an additional basis for the constitutional infirmity of the

“use it or lose it” framework as applied, in that it is not a predictor of change of residence,

which is a legitimate basis for removing a registrant from the voter rolls, but, in fact,

deprives thousands of people their fundamental right to vote.

                               RELIEF REQUESTED

               WHEREFORE, Plaintiffs respectfully request that this Court:

             A. Declare that Defendant has violated the NVRA and the Equal

                 protection Clause of the US Constitution as stated in this complaint.




                                              35
       Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 36 of 38




            B. Issue a temporary restraining order and preliminary injunction

               restraining the Defendant from keeping the persons referred to in this

               complaint off the voter rolls for the January 5, 2021 runoff election.

            C. As an alternative, the Court order the Defendant and the experts from

               the PIF to meet immediately, in the presence of a special master or other

               expert to be appointed by the Court to allow the PIF experts to show

               their reasons why each registrant who was cancelled had not moved

               and that the Defendant be required to restore those citizens to the active

               voting rolls where the evidence presented to the special master or

               expert shows the person was wrongly removed.

            D. Award Plaintiffs their costs and expenses and attorneys’ fees as

               provided by law.

            E. Grant any other relief as the Court deems just and proper.



Respectfully submitted on this 8th day of December 2020,


                                      By: /s/ Gerald A. Griggs
                                      Gerald A. Griggs
                                      Georgia Bar No. 141643
                                      Lead Attorney for Plaintiffs
1550 Scott Blvd
Decatur, Ga. 30030
(404) 633-6590
Gerald@geraldagriggs.com

                                          36
      Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 37 of 38




                                  By: /s/ Jeanne Mirer
                                  Jeanne Mirer
                                  New York Bar No. 4546677
                                  Lead Pro Hac Vice Attorney for Plaintiffs
Mirer, Mazzocchi & Julien PLLC
1 Whitehall Street, 16th Floor
New York, NY 10004
jmirer@mmsjlaw.com
(212) 231 2235
                                  By: /s/ Tricia P. Hoffler
                                  Tricia P. Hoffler, Esq.
                                  Georgia Bar No. 666951
                                  Co-Counsel for Plaintiffs
The CK HOFFLER FIRM
23 Lenox Pointe
Atlanta, GA 30324
Telephone: (404) 263-0201
Facsimile: (404) 263-0202
E-Mail: ck@ckhofflerfirm.com

                                  By: /s/ Maria O. Banjo
                                  Maria Olabosipo Banjo
                                  Georgia Bar No. 266098
                                  Co-Counsel for Plaintiffs
Maria O. Banjo, LLC
1550 Scott Blvd
Decatur, GA 30033
404-226-8081
Email: maria@mariabanjo.com

                                  By: /s/ Fred David Gray
                                  Fred David Gray, Esq.
                                  Alabama Bar No. 1727R63F
                                  Co-Counsel for Plaintiffs
                                  Pro Hac Vice Application Forthcoming

                                      37
      Case 1:20-cv-04869-SCJ Document 27 Filed 12/08/20 Page 38 of 38




Gray, Langford, Sapp, McGowan, Gray, Gray & Nathanson, PC
108 Fred Gray Street
Tuskegee, AL 36083-0239
Telephone: (334) 727-4830
Facsimile: (334) 727-5877
E-Mail: fgray@glsmgn.com




                                      38
